UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6129


ODELL GENE GOLDEN,

                Plaintiff - Appellant,

          v.

CATHERINE C. EAGLES; L. PATRICK AULD,

                  Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:15-cv-00984-WO-JLW)


Submitted:   May 18, 2016                     Decided:   May 23, 2016


Before SHEDD, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Odell Gene Golden, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Odell    Gene   Golden   appeals   the   district     court’s   order

denying relief on his 42 U.S.C. § 1983 (2012) complaint under

28 U.S.C. § 1915A(b) (2012).        The district court referred this

case to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B)

(2012).   The magistrate judge recommended that relief be denied

and advised Golden that failure to file timely objections to

this recommendation could waive appellate review of a district

court order based upon the recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.               Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas

v. Arn, 474 U.S. 140 (1985).       Golden has waived appellate review

by failing to file objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.

     We dispense with oral argument because the facts and legal

contentions   are    adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                    2